DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/04/2019 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-20 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Drawings
6.	The receipt of Drawings are acknowledged.

Allowable Subject Matter
7.	Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter: 
	
Regarding Claim 18:
	None of the prior art cited disclose or suggest the image processing apparatus according to Claim 1, wherein in the stage, a divided image on which the character has been falsely recognized by a character recognizing function among a plurality of divided images obtained by dividing a character recognition target image decided as a target of character recognition by the character recognizing function is acquired as the image by the acquisition unit.

	Referring to Claim 19, None of the prior art cited disclose or suggest the image processing apparatus according to Claim 8, wherein in the stage, a divided image on which the character has been falsely recognized by a character recognizing function among a plurality of divided images obtained by dividing a character recognition target image decided as a target of character recognition by the character recognizing function is acquired as the image by the acquisition unit.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

9.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

10.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

11.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“an acquisition unit” in claims 1 and 8.
“a modifying unit” in claim 1 and 8.
“an extracting unit” in claim 14.
“a character recognizing unit” in claim 16.


12.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)       Claims 1 and 8: “an acquisition unit that acquires…” corresponds to “Character Recognizing Device 304”.  ‘The character recognizing device 304 acquires an image read by the optical sensor 302. The image acquired by the character recognizing device 304 is, for example, a raster image. The character recognizing device 304 executes character recognizing processing on the image acquired from the optical sensor 302. The character recognizing processing includes, for example, OCR processing. (See Applicant’s Drawing, Fig. 18, Character Recognizing Device 304 and Applicant’s Specification, Page 10).

(b)       Claims 1 and 8: “a modifying unit that modifies…” corresponds to “Modifying Unit 28B”.  ‘The CPU 28 reads out the image processing program 30A from the ROM 30 and loads the image processing program 30A thus read out into the RAM 32. The CPU 28 executes the image processing program 30A loaded into the
RAM 32 and thus operates as an acquisition unit 28A, a modifying unit 28B, a classifying unit 28C, a character recognizing unit 28D, and a controller 28E. The
modifying unit 28B modifies the image to be processed by turning an intermittent line within the image to be processed acquired by the acquisition unit 28A into a mark
by using the generative adversarial network 70 in a stage prior to the classifying unit 28C. Specifically, the modifying unit 28B turns the intermittent line into a mark
by turning the intermittent line within the image to be processed into a solid line.  (See Applicant’s Drawing, Fig. 4, Modifying Unit 28B and Applicant’s Specification, Page 22).


(c)       Claim 14: “an extracting unit that extracts…” corresponds to “Extracting Unit 28C1”. ‘For example, as illustrated in Fig. 7, the classifying unit 28C includes an extracting unit 28Cl. The extracting unit 28Cl extracts a character region including a character from the solid-line image. The character region is a rectangular image region including a character classified from the solid-line image by the classifying unit 28C. The
solid-line image is an example of a "modified image" according to the technique of the present disclosure. The extracting unit 28C1 supplies the extracted character region
to the character recognizing unit 28D. Dictionary information 21A is stored in the storage device 21. The dictionary information 21A is information on a dictionary of character patterns used for OCR processing. The character recognizing unit 28D performs character recognition on the character region extracted by the extracting unit 28C1.  (See Applicant’s Drawing, Fig. 7, Extracting Unit 28C1 and Applicant’s Specification, Page 25).

(d)       Claim 16: “a character recognizing unit that performs character recognition…” corresponds to “character recognizing unit 28D”. ‘the character recognizing unit 28D performs character recognizing processing on the character region extracted by the extracting unit 28C1. The character recognizing processing is processing for recognizing a character included in the character region. The character recognizing processing includes OCR processing. The OCR processing is processing for cutting out character patterns from the character region one character by one
character, comparing a character pattern thus cut out with character patterns stored in the dictionary information 21A by a method such as a pattern matching method, and
outputting a character of a highest similarity. The character recognizing unit 28D supplies character recognition result information indicative of a result of the character recognizing processing to the controller 28E. The character recognition result is, for example, a character output by the OCT processing. The controller 28E causes the
character recognition result indicated by the character recognition result information supplied from the character recognizing unit 28D to be displayed on the display 23.  (See Applicant’s Drawing, Fig. 7, Character Recognizing Unit 28D and Applicant’s Specification, Page 25-26).


13.	Dependent claims 2-7, 9-13, 15 and 17-19 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively

14.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatabu (US PG. Pub. 2009/0010620 A1).

	Referring to Claim 1, Hatabu teaches an image processing apparatus (See Hatabu, Fig. 1, Video-link Control Apparatus) comprising:
an acquisition unit (See Hatabu, Fig. 4, Pixel Aggregate Unit 105A-C) that acquires an image (See Hatabu, Sect. [0078], The information-embedded mark image 104 can be inserted into a scanning line by an arbitrary length starting from an arbitrary position of the line, here the image will be inserted starting from the beginning first pixel out of the first through 640th pixels and the pixel aggregate units 105A, 105B, and 105C each have a length of eight pixels. In this case, up to 80 pieces of image data can be embedded into one scanning line. Thus, the Units 105A-C are used to acquire the mark image data as inserted scan lines.); and
a modifying unit (See Hatabu, Fig. 1, External Device Controller 60) that modifies the image acquired by the acquisition unit by turning an intermittent line different from a line that constitutes a character into a mark by using machine learning in a stage before the image is classified into the character and a mark by a classifying unit (See Hatabu, Sect. [0069], As indicated by solid lines (1) and (2) in FIG. 1, an extended video signal obtained by reproducing extended video data is once input to the external device controller 60 and then transferred from this external device controller 60 to the output monitor 50. In this case, an information-embedded mark image reproduced video signal may also be transferred to the output monitor 50 together with a main image reproduced video signal or an information-embedded mark image reproduced video signal may be removed (filtered out) in the external device controller 60 of the invention and then transferred to the output monitor 50. On the other hand, as indicated by one-dot-and-dash lines (3) and (4), the extended video signal obtained by reproducing extended video data may be input in a distributed manner to the output monitor 50 and the external device controller 60).

	Referring to Claim 2, Hatabu teaches the image processing apparatus according to Claim 1 (See Hatabu, Fig. 1, Video-link Control Apparatus), wherein the modifying unit turns the intermittent line into a mark by turning the intermittent line into a solid line (See Hatabu, Fig. 1, Sect. [0069], the solid lines (1) and (2) in FIG. 1, as an extended video signal obtained by reproducing extended video data as indicated by one-dot-and-dash lines (3) and (4), by reproducing extended video data being input in a distributed manner to the output monitor 50 and the external device controller 60.).  

	Referring to Claim 3, Hatabu teaches the image processing apparatus according to Claim 2 (See Hatabu, Fig. 1, Video-link Control Apparatus), wherein 
the machine learning is machine learning using an image generation network (See Hatabu, Sect. [0123]-[0124], values (a', b') of a write pixel. are re-written to lines 478 and 479, respectively to generate an embedded image, which can be decoded into a correct controlling bit data as shown in Table 4 and the write information value of a' and that of b' are re-written to a line 479 in a frame 1 and the line 479 in a frame F2, respectively to generate an embedded image, which can be decoded into a correct controlling bit data as shown in Table 6. ); and
the modifying unit turns the intermittent line into a solid line by using a generator included in the image generation network (See Hatabu, Fig. 1, Sect. [0069], the solid lines (1) and (2) in FIG. 1, as an extended video signal obtained by reproducing extended video data as indicated by one-dot-and-dash lines (3) and (4), by reproducing extended video data being input in a distributed manner to the output monitor 50 and the external device controller 60.).  

	Referring to Claim 4, Hatabu teaches the image processing apparatus according to Claim 3 (See Hatabu, Fig. 1, Video-link Control Apparatus), wherein the modifying unit causes the generator that has learned by competing with a discriminator included in the image generation network to turn the intermittent line into a solid line (See Hatabu, Fig. 1, Sect. [0069], the solid lines (1) and (2) in FIG. 1, as an extended video signal obtained by reproducing extended video data as indicated by one-dot-and-dash lines (3) and (4), by reproducing extended video data being input in a distributed manner to the output monitor 50 and the external device controller 60.).  
	
Referring to Claim 5, Hatabu teaches the image processing apparatus according to Claim 4 (See Hatabu, Fig. 1, Video-link Control Apparatus), wherein the modifying unit modifies the image by causing the generator to generate a solid-line image on which the intermittent line has been turned into a solid line from the image acquired by the acquisition unit (See Hatabu, Fig. 1, Sect. [0069], the solid lines (1) and (2) in FIG. 1, as an extended video signal obtained by reproducing extended video data as indicated by one-dot-and-dash lines (3) and (4), by reproducing extended video data being input in a distributed manner to the output monitor 50 and the external device controller 60.).  .

	Referring to Claim 6, Hatabu teaches the image processing apparatus according to Claim 3 (See Hatabu, Fig. 1, Video-link Control Apparatus), wherein the modifying unit acquires a learning result obtained by the generator that has learned by competing with a discriminator included in the image generation network and turns the intermittent line into a solid line by using the acquired learning result (See Hatabu, Fig. 1, Sect. [0069], the solid lines (1) and (2) in FIG. 1, as an extended video signal obtained by reproducing extended video data as indicated by one-dot-and-dash lines (3) and (4), by reproducing extended video data being input in a distributed manner to the output monitor 50 and the external device controller 60.).  

	Referring to Claim 7, Hatabu teaches the image processing apparatus according to Claim 6 (See Hatabu, Fig. 1, Video-link Control Apparatus), wherein the modifying unit modifies the image by generating a solid-line image on which the intermittent line has been turned into a solid line from the image acquired by the acquisition unit by using the learning result (See Hatabu, Fig. 1, Sect. [0069], the solid lines (1) and (2) in FIG. 1, as an extended video signal obtained by reproducing extended video data as indicated by one-dot-and-dash lines (3) and (4), by reproducing extended video data being input in a distributed manner to the output monitor 50 and the external device controller 60.).  

	Referring to Claim 8, Hatabu teaches an image processing apparatus (See Hatabu, Fig. 1, Video-link Control Apparatus) comprising:
an acquisition unit (See Hatabu, Fig. 4, Pixel Aggregate Unit 105A-C) that acquires an image (See Hatabu, Sect. [0078], The information-embedded mark image 104 can be inserted into a scanning line by an arbitrary length starting from an arbitrary position of the line, here the image will be inserted starting from the beginning first pixel out of the first through 640th pixels and the pixel aggregate units 105A, 105B, and 105C each have a length of eight pixels. In this case, up to 80 pieces of image data can be embedded into one scanning line. Thus, the Units 105A-C are used to acquire the mark image data as inserted scan lines.); and
a modifying unit (See Hatabu, Fig. 1, External Device Controller 60) that modifies the image acquired by the acquisition unit by removing an intermittent line different from a line that constitutes a character by using machine learning in a stage before the image is classified into the character and a mark by a classifying unit (See Hatabu, Sect. [0069] lines 5-15, an information-embedded mark image reproduced video signal may also be transferred to the output monitor 50 together with a main image reproduced video signal or an information-embedded mark image reproduced video signal may be removed (filtered out) in the external device controller 60 of the invention and then transferred to the output monitor 50.).

	Referring to Claim 9, Hatabu teaches the image processing apparatus according to Claim 8 (See Hatabu, Fig. 1, Video-link Control Apparatus), wherein 
the machine learning is machine learning using an image generation network (See Hatabu, Sect. [0123]-[0124], values (a', b') of a write pixel. are re-written to lines 478 and 479, respectively to generate an embedded image, which can be decoded into a correct controlling bit data as shown in Table 4 and the write information value of a' and that of b' are re-written to a line 479 in a frame 1 and the line 479 in a frame F2, respectively to generate an embedded image, which can be decoded into a correct controlling bit data as shown in Table 6. ); and
the modifying unit removes the intermittent line by using a generator included in the image generation network (See Hatabu, Sect. [0069] lines 5-15, an information-embedded mark image reproduced video signal may also be transferred to the output monitor 50 together with a main image reproduced video signal or an information-embedded mark image reproduced video signal may be removed (filtered out) in the external device controller 60 of the invention and then transferred to the output monitor 50. On the other hand, as indicated by one-dot-and-dash lines (3) and (4), the extended video signal obtained by reproducing extended video data may be input in a distributed manner to the output monitor 50 and the external device controller 60.)..

	Referring to Claim 10, Hatabu teaches the image processing apparatus according to Claim 9 (See Hatabu, Fig. 1, Video-link Control Apparatus), wherein the modifying unit causes the generator that has learned by competing with a discriminator included in the image generation network to remove the intermittent line (See Hatabu, Sect. [0040] lines 9-14, the information-embedded mark image reproduced video signal may also be transferred to the output monitor together with a main image reproduced video signal or may be removed (filtered out) in the controller of external target device of the invention and then transferred to the output monitor.).

	Referring to Claim 11, Hatabu teaches the image processing apparatus according to Claim 10 (See Hatabu, Fig. 1, Video-link Control Apparatus), wherein the modifying unit modifies the image by causing the generator to generate, from the image acquired by the acquisition unit, an intermittent-line-removed image on which the intermittent line has been removed (See Hatabu, Sect. [0069] lines 5-11, an information-embedded mark image reproduced video signal may also be transferred to the output monitor 50 together with a main image reproduced video signal or an information-embedded mark image reproduced video signal may be removed (filtered out) in the external device controller 60 of the invention and then transferred to the output monitor 50.).

	Referring to Claim 12, Hatabu teaches the image processing apparatus according to Claim 9 (See Hatabu, Fig. 1, Video-link Control Apparatus), wherein the modifying unit acquires a learning result obtained by the generator that has learned by competing with a discriminator included in the image generation network and removes the intermittent line by using the acquired learning result (See Hatabu, Sect. [0069] lines 5-15, an information-embedded mark image reproduced video signal may also be transferred to the output monitor 50 together with a main image reproduced video signal or an information-embedded mark image reproduced video signal may be removed (filtered out) in the external device controller 60 of the invention and then transferred to the output monitor 50. On the other hand, as indicated by one-dot-and-dash lines (3) and (4), the extended video signal obtained by reproducing extended video data may be input in a distributed manner to the output monitor 50 and the external device controller 60.)..

	Referring to Claim 13, Hatabu teaches the image processing apparatus according to Claim 12 (See Hatabu, Fig. 1, Video-link Control Apparatus), wherein the modifying unit modifies the image by generating, from the image acquired by the acquisition unit, an intermittent-line-removed image on which the intermittent line has been removed by using the learning result (See Hatabu, Sect. [0040] lines 9-14, the information-embedded mark image reproduced video signal may also be transferred to the output monitor together with a main image reproduced video signal or may be removed (filtered out) in the controller of external target device of the invention and then transferred to the output monitor.).

	Referring to Claim 14, Hatabu teaches the image processing apparatus according to Claim 1 (See Hatabu, Fig. 1, Video-link Control Apparatus), further comprising an extracting unit that extracts a character region including the character from a modified image obtained by modifying the image by the modifying unit (See Hatabu, Sect. [0022] lines 4-12, The mark image reproduced video signal extraction means can extract as a mark image reproduced video signal a video signal of pixels of an information-embedded mark image from a reproduced video signal based on the data of this extended video frame. By this configuration, a pixel synchronization signal can be measured by a counter to easily identify an output timing of a pixel in an individual address, thereby easily extracting the mark image reproduced video signal.).

	Referring to Claim 15, arguments analogous to claim 14 are applicable herein.   Thus, the apparatus of claim 15 is rejected for the same reasons discussed in the rejection of claim 14.

	Referring to Claim 16, Hatabu teaches the image processing apparatus according to Claim 14 (See Hatabu, Fig. 1, Video-link Control Apparatus), further comprising a character recognizing unit that performs character recognition on the character region extracted by the extracting unit (See Hatabu, Sect. [0065], Mark image reproduced video signal extraction means: extracts a mark image reproduced video signal, from an extended video signal which is output from the player as reproduction of video data goes on, obtained by adding an information-embedded mark image reproduced video signal based on the second video data to a main image reproduced video signal based on the first video data.).

	Referring to Claim 17, teaches the image processing apparatus according to Claim 16 (See Hatabu, Fig. 1, Video-link Control Apparatus), further comprising a controller that causes a character recognition result of the character recognizing unit to be displayed on a display (See Hatabu, Fig. 1, Output Monitor 50, Sect. [0072], The data of an extended video frame is an array in which pixel setting information pieces that define the output set condition of each pixel on the output monitor 50 are arranged in an order of the pixels on the scanning lines 101A and 101B which display the extended video frame on the output monitor 50 and a region in which an information-embedded mark image 104 is displayed is determined beforehand as the scanning lines 101A and 101B at predetermined positions in the video frame.).

	Referring to Claim 20, arguments analogous to claim 1 are applicable.  The computer readable medium is explicitly/inherently taught as evidenced by (See Hatabu, Fig. 15, PC 60, CPU 403, Memory 404 Control Output Interface 405, Sect. [0110], The PC 60 comprises an operation processing section 402 that has a CPU 403 and a work memory 404. Based on a predetermined program processing, the operation processing section 402 acquires information-embedded pixel pairs from a group of the pixels of a predetermined line in an extended video data and performs comparison operations on their pixel set values (a', b') to develop them into controlling bit data sequentially. Then, it performs the similar error check processing and determination processing by use of an identification code as those already described above on the controlling bit data, to decode the final control data. This information is output to the external device 62 from the control output interface (a USB, an RS 232, a parallel interface, etc.) 403 that accommodates a device to be controlled so that it may be used to control it. It should be noted that the controller 60 may be a hardware designed for a dedicated purpose of achieving much the same processing capabilities as those of the above-described PC.) and various memories stored therein.

Cited Art
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Basavaiah et al. (US PAT. No. 11,269,876 B1) discloses Systems and methods are disclosed for supporting transformations of a graph generated from a query to event data. The event data may be unstructured event data, from which instances of a journey can be identified that represent sequences of related events describing actions performed in a computing environment. When evaluating journey instances, it can be helpful to visualize the instances as a graph. Depending on the instances viewed, a user may desire different modifications to the graph. While such modifications can be made when initially building instances from the unstructured event data, this can limit reuse of the resulting instances (since the modification would also be present when evaluating other subsets). To address this, embodiments of the present disclosure enable graph modifications to be applied to subsets of journey instances after building those instances from unstructured event data, increasing reuse of instances built from a query against the unstructured data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677